EXHIBIT 10.1

 

REVOLVING LOAN AND SECURITY AGREEMENT

 

This Agreement is made as of this 10TH day of May, 2005, by and between
Micronetics, Inc., a Delaware corporation with an address of 26 Hampshire Drive,
Hudson, New Hampshire 03051 (the “Debtor”), and Banknorth, N.A., a national
banking association, with its principal New Hampshire office at 300 Franklin
Street, Manchester, New Hampshire and a mailing address of P.O. Box 600,
Manchester, New Hampshire 03105-0600 (the “Secured Party”).

 

WITNESSETH:

 

WHEREAS, the Debtor desires to borrow from the Secured Party up to Five Million
and No/100ths Dollars ($5,000,000.00) for working capital needs and, subject to
the prior written approval of the Secured Party, to assist in the financing of
the acquisition of other companies; and

 

WHEREAS, the Secured Party is willing to lend to the Debtor up to Five Million
and No/100ths Dollars ($5,000,000.00) subject to the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the covenants set forth herein, the loan
made hereunder, and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:

 

I. LOANS: The Secured Party agrees that it will establish an account on its
books to be referred to herein as “Debtor’s Loan Account”, and it will lend to
the Debtor, (upon the written or oral instructions of the Chief Executive
Officer or the Principal Financial Officer of the Debtor, or such other person
or persons designated by either of them, in writing, provided however that in
the event the request for an advance is made orally, the Debtor shall confirm
such request in writing within two (2) business days of said oral request), from
time to time, sums not to exceed a total of Five Million and No/100ths Dollars
($5,000,000.00) (hereinafter referred to as the “Borrowing Base”) in the
aggregate outstanding at any one time, said sums outstanding from time to time
defined as “Debit Balance in Debtor’s Loan Account” and repayable with interest
as set forth in the Promissory Note (as hereinafter defined) and being otherwise
subject to the terms and conditions set forth in Article II.A, below, and
otherwise in this Agreement. Debtor’s obligations under Debtor’s Loan Account
shall be evidenced by a promissory note in the form satisfactory to Secured
Party (the “Promissory Note”).

 

II. AFFIRMATIVE COVENANTS: The Debtor agrees that:

 

A. Commencing one month from the date hereof, it will pay to the Secured Party
interest monthly on the daily Debit Balances in Debtor’s Loan Account at the
rate per annum as set forth in the Promissory Note, which it has delivered to
the Secured Party herewith, and it will pay to Secured Party the principal
amounts and interest as provided in the Promissory Note according to its tenor.

 

- 1 -



--------------------------------------------------------------------------------

In the event of default as defined in Article X of this Agreement, the entire
Debit Balance in Debtor’s Loan Account and all interest thereon shall be
immediately due and payable without demand at the option of the Secured Party.

 

The Secured Party may enter loans made pursuant to Article I, above as debits in
Debtor’s Loan Account. The Secured Party shall also record in Debtor’s Loan
Account in accordance with customary accounting practice: all other charges,
expenses, and other items properly chargeable to the Debtor; all payments made
by or on behalf of the Debtor on account of indebtedness evidenced by Debtor’s
Loan Account; and other appropriate debits and credits. The Debit Balance in
Debtor’s Loan Account shall reflect the amount of the Debtor’s indebtedness to
the Secured Party from time to time by reason of loans under Article I, above,
and other appropriate charges hereunder. At least once each month the Secured
Party shall render a billing statement for the Debtor’s Loan Account, which
billing statement shall be considered correct and accepted by the Debtor and
presumptively correct upon the Debtor unless it notifies the Secured Party to
the contrary within thirty (30) days of the sending of said statement by the
Secured Party to the Debtor.

 

The Debtor understands that the Secured Party will use the Borrowing Base as a
maximum ceiling under a revolving line of credit pursuant to which the Debtor
may borrow, repay and reborrow up to the amount of the Borrowing Base. The
Debtor agrees that the Debit Balance in Debtor’s Loan Account shall at no time
exceed the Borrowing Base. The Debtor further agrees that in the event it is
requesting an advance for purposes other than working capital, it will first
obtain the prior written consent of the Secured Party.

 

B. It will promptly reimburse the Secured Party for all reasonable charges and
expenses incurred by the Secured Party in connection with the making of this
Agreement and all reasonable legal fees incurred by the Secured Party in
connection with the making of this Agreement.

 

C. It will promptly reimburse the Secured Party for (i) all damages sustained by
any breach of warranty or covenant of the Debtor herein; and (ii) all fees,
court costs, collection charges, reasonable attorneys’ fees, reasonable
accountants’ fees, and all other costs and expenses which may be incurred by the
Secured Party to enforce any provisions of this Agreement, as against the
Debtor, or in the prosecution of any proceeding arising from the efforts of the
Secured Party to recover money or other things of value, or the enforcement of
rights or remedies under this Agreement, as the same may from time to time be
amended, unless the enforcement of such provision is held unlawful by a Court of
competent jurisdiction.

 

D. It will deliver, at its expense, (i) annually, within one hundred twenty
(120) days after its fiscal year end the audited financial statements of the
Debtor and all of the Debtor’s subsidiaries, prepared by a certified public
accountant satisfactory to the Lender, and (ii) quarterly, within forty-five
(45) days after the end of each fiscal quarter, (a) company prepared financial
statements of the Debtor, (b) copy of 10Q report, and (c) accounts receivable
aging, all in form satisfactory to Lender. All of the foregoing financial
statements and reports shall be signed by a duly authorized representative of
the Debtor.

 

E. It will, at all reasonable times, and upon reasonable notice, allow Secured
Party, by or through any of its officers, agents, attorneys or accountants, or
such other persons, associations or corporations that Secured Party in its sole
discretion should deem

 

- 2 -



--------------------------------------------------------------------------------

acceptable, to inspect the Collateral (as hereinafter defined), to examine or
make extracts from the books and records of the Debtor, and to arrange for the
verification of accounts receivable under reasonable procedures directly with
account debtors or by other methods, provided, however, that the Secured Party
shall give reasonable notification to the Debtor prior to contacting account
debtors for such verification. It will furnish to the Secured Party upon request
additional statements of any accounts receivable, together with all notes or
other papers evidencing the same, and any guaranties, securities or other
documents or information relating thereto. Secured Party will protect the
confidentiality of accounts receivable customer lists and other books and
records of the Debtor in connection with the verification of same. The Secured
Party acknowledges that portions of the Collateral and Debtor’s facilities are
classified and may be subject to certain confidentiality and security
requirements as imposed by the federal government of the United States of
America, and the enforcement of this Revolving Loan and Security Agreement may
be subject to the terms of such confidentiality and security requirements.

 

F. It will promptly and from time to time pay and discharge all taxes, charges
and assessments which may be or shall be levied, charged or assessed on or
against it or any of its property, or any part thereof, or on or against the
income and profits therefrom, before they become delinquent. Debtor shall have
the right, however, to contest by legal proceeding the validity or amount of any
tax, charge or assessment, and Debtor need not pay any amount of such tax,
charge or assessment under dispute if the proceedings shall operate to prevent
or stay the collection of such tax, charge or assessment.

 

G. It will provide and maintain hazard insurance, fire and extended coverage, on
all of its property including the Collateral, in such amounts and for such other
coverages as shall be satisfactory in all respects to the Secured Party, naming
the Secured Party as loss payee, as its interests may appear. It will provide
the Secured Party with a schedule of all insurance policies annually, at the
time it submits its annual financial statements as herein required.

 

III. SECURITY INTEREST: The Debtor, to secure the payment of the Promissory
Note, and all sums required by, and the performance of all covenants contained
in this Agreement hereby grants to the Secured Party a security interest in all
of the Debtor’s fixtures, goods, equipment, inventory, accounts, chattel paper
(tangible and electronic), documents (negotiable and nonnegotiable) instruments
(including promissory notes), investment property, securities, general
intangibles, commercial tort claims, deposits accounts and letter of credit
rights, now in existence or hereafter arising and all proceeds therefrom ( the
“Collateral”).

 

IV. FINANCING STATEMENTS AND FILING: Debtor hereby authorizes the Secured Party
to file financing statements covering the Collateral in which perfection may be
made by filing, and will assist the Secured Party in obtaining possession and/or
control of the Collateral in which perfection is made by possession or control.

 

V. WAIVER: Other than as provided in Article X hereinbelow, the Debtor hereby
expressly waives presentment, demand, protest, notice of default, nonpayment,
partial payment and all other notices and formalities, consents to and waives
notice of granting indulgence or extensions of time of payment, the taking or
releasing of security, the addition or release of persons primarily or
secondarily liable on any of the assigned accounts receivable, the acceptance of
partial payments thereon and/or the settlement,

 

- 3 -



--------------------------------------------------------------------------------

compromising or compounding of any thereof, all in such manner and at such time
or times as the Secured Party may deem advisable. The Secured Party shall not be
required to enforce or resort to any security, liens, collateral, guaranty, or
other remedies before calling on the Debtor for payment, nor shall any act or
omission of the Secured Party in any way impair or affect any of the
indebtedness or liabilities of the Debtor to the Secured Party, or the rights of
the Secured Party in any security. No delay or omission of the Secured Party to
exercise any rights, powers or remedies hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such rights, powers or
remedies preclude other rights, powers or remedies which the Secured Party might
otherwise have; and no indulgence given to the Debtor in case of any default
shall impair any such rights, powers or remedies or be construed as a waiver of
any default of the Debtor or any acquiescence therein, or as a variation or
waiver of any of the terms or provisions of this Agreement.

 

VI. CONDITIONS TO LOAN AND COVENANTS: The Debtor hereby further covenants and
agrees that it will:

 

A. At or before the time of the execution and delivery of this agreement,
deliver to the Secured Party:

 

1. Certificate of Good Standing from the Secretary of State of the State of
Delaware as to the Debtor, and a Certificate of Authority as a Foreign
Corporation from the Secretary of State of the State of New Hampshire as to
Debtor.

 

2. Certified copies of resolutions of directors of Debtor authorizing the
execution and delivery of the Promissory Note and this Agreement.

 

3. Certificate of insurance as hereinabove required.

 

4. Written opinion of counsel to the Debtor, in form and substance satisfactory
to the Secured Party and its counsel, including an opinion that this Agreement
and the Promissory Note constitute the Debtor’s valid and binding obligations
enforceable against it in accordance with their terms.

 

B. Maintain its principal deposit account with the Secured Party.

 

C. Promptly notify the Secured Party in writing of any default under this
Agreement.

 

D. Promptly notify Secured Party in writing of any litigation brought against
the Debtor not covered by appropriate insurance and where the amount claimed in
the action is in excess of $20,000.00.

 

VII. REPRESENTATIONS AND WARRANTIES: The Debtor hereby makes the following
representations and warranties:

 

A. It is and will continue to be a duly organized and validly existing
corporation under the laws of Delaware, is duly authorized to do business as a
foreign corporation in New Hampshire and in each other state in which the
character of the properties owned by the Debtor, or the nature of the business
transacted by it therein make such qualifications necessary, and is duly
authorized to enter into and perform this Agreement and the acts required by it.

 

- 4 -



--------------------------------------------------------------------------------

B. None of the terms and conditions of this Agreement are beyond its corporate
powers or in contravention or violation of any provisions of Delaware or New
Hampshire law, or of its Certificate of Incorporation or bylaws, or of any
contract to which it is or may become a party.

 

C. No litigation or proceeding, governmental or otherwise, is pending, or to the
knowledge of its directors, threatened against it, which could have a material
adverse effect on its financial condition or business.

 

D. Financial reports of the Debtor, copies of which were furnished to the
Secured Party, fairly present its financial condition as of the date of said
reports and said reports were prepared in accordance with generally accepted
accounting practices and principles, consistently applied, and there has been no
material adverse change in the financial condition since that date of which the
Secured Party has not been informed in writing.

 

E. At the time the Debtor pledges, sells, assigns or transfers to the Secured
Party any contract right, instrument, document of title, security, chattel paper
or other property, or any interest therein, including, without limitation, any
Collateral, the Debtor shall be the lawful owner thereof and shall have good
right and title to pledge, sell, assign or transfer the same; except for sales
from inventory in the ordinary course of business, none of such property shall
have been, or will be, pledged, sold, assigned or transferred to any person
other than the Secured Party, or is in any way encumbered; and the Debtor shall
defend the same against the claims and demands of all persons.

 

F. It is fully qualified to enter into this Agreement with no approvals required
by any other persons whomsoever, other than the approval of its directors, which
has been obtained.

 

G. It has fully paid its Federal, State and any other income taxes and any other
taxes it is obligated to pay.

 

VIII. ADDITIONAL COVENANTS: The Debtor hereby covenants and agrees that so long
as it is indebted to the Secured Party, whether under this Agreement or
otherwise, it will not, without the prior written consent of the Secured Party,
which consent shall not be unreasonably withheld:

 

A. Merge or consolidate with any other person, firm or corporation as a result
of which Debtor is not the surviving corporation, or purchase the securities of
any other company or invest in any other business, except publicly traded
companies.

 

B. Lend any money to, or make any advances or assume, guaranty or endorse any
obligations of, any other person, firm or corporation (other than wholly owned
subsidiaries), including the Debtor’s officers, directors and shareholders.

 

C. Except for (i) trade debt in the ordinary course of business (ii)
subordinated loans from Debtor’s shareholders and/or their respective revocable
trusts, and (iii) equipment financing leases in the ordinary course of business,
borrow from any source other than the Secured Party.

 

- 5 -



--------------------------------------------------------------------------------

D. Grant, convey or hypothecate other than to the Secured Party a security
interest in any Collateral or in any accounts or contract rights of the Debtor
now existing or hereafter arising, or the proceeds therefrom, or any inventory
of the Debtor, now owned or hereafter acquired, or the proceeds or products
therefrom, except for subordinate security interest to Debtor’s shareholders
and/or their respective revocable trusts and for indebtedness permitted by
Section VIII.C., above.

 

IX. SET OFF: The Debtor hereby agrees that upon notice of issue of any legal
process by any court of competent jurisdiction by which process any of the
assets of the Debtor in the hands of the Secured Party may be trusteed,
garnished or levied upon, the Secured Party is authorized to and may at its sole
discretion apply said assets to the balance owed by the Debtor to the Secured
Party whether or not such balance may be then due and owing.

 

X. DEFAULT: Each of the following events shall constitute an “Event of Default”
under this Agreement:

 

A. Any failure on the part of the Debtor to perform or observe any of the
covenants or agreements as provided herein, which default continues for thirty
(30) days after written notice of the specific default from the Secured Party to
the Debtor; or

 

B. Nonpayment on the due date of accrued interest, or any required principal
payment or payments or of any fee or other charge under this Agreement which
nonpayment continues for five (5) days after written notice thereof; or

 

C. Any change in management wherein David Robbins is no longer the Chief
Executive Officer, and Dennis Dow is no longer the Principal Financial Officer;
or

 

D. Any representation or warranty made by the Debtor herein, or any statements,
certificates or instruments delivered hereunder proving to be untrue or
defective in any material respect, provided however, any such untruth or defect
which, in the reasonable discretion of the Secured Party have been made without
fraudulent intent, shall not be an Event of Default if cured by the Debtor on
demand; or

 

E. Any appointment of a trustee or receiver or assignee for the benefit of
creditors, filed by or against the Debtor, or petition in bankruptcy, or for
reorganization under the federal bankruptcy laws, or any act without the prior
written consent of the Secured Party which involves an extension of time for
payments or compromise of indebtedness of the Debtor, except that in the event
any involuntary petition of alleged bankruptcy or petition of a trustee or
receiver is filed against the Debtor, the Debtor shall have sixty (60) days
within which to obtain the dismissal of said petition, provided the Debtor is
not sooner adjudicated bankrupt; or

 

F. Failure to satisfy any final judgment rendered against the Debtor by any
court of competent jurisdiction; or

 

- 6 -



--------------------------------------------------------------------------------

G. The failure of the Debtor to maintain a debt service coverage ratio of at
least 1.25:1, which shall be tested annually commencing with the year end
financial report for the Debtor’s fiscal year ended March 31, 2005 (debt service
coverage ratio shall be defined as (net income + depreciation + interest
expense) divided by (current potion of long term debt + interest expense); or

 

H. Total debt to net worth ratio of the (including the debt evidenced by this
Promissory Note), based upon the Debtor’s annual audited financial statements,
commencing with the year end financial report for the Debtor’s fiscal year ended
March 31, 2005, shall exceed 1.5 to 1, which shall be tested annually. Total
debt to net worth ratio shall be defined as the ratio of: total liabilities to
(total assets, minus intangibles, minus liabilities).

 

I. A declaration of default under other notes, loan agreements or guaranties of
the Debtor with, or in favor of, the Secured Party by the Debtor.

 

Upon the occurrence of an Event of Default, and at any time thereafter, or at
such other time as herein agreed, the Secured Party may declare all obligations
secured hereby immediately due and payable, and shall have all remedies at law
or in equity, including, but not limited to, the remedies of a secured party
under the Uniform Commercial Code as enacted in the State of New Hampshire; the
Secured Party may require the Debtor to assemble the Collateral and make it
available to the Secured Party at a place to be designated by the Secured Party,
which is reasonably convenient to both parties. The Secured Party may commence
to collect or continue to collect the accounts which are or may become
Collateral hereunder and take control of any proceeds as hereinbefore provided.
The Secured Party will give the Debtor reasonable notice of the time and place
of any public sale of any of the Collateral or of the time at which any private
sale or any other disposition is to be made. The requirements of reasonable
notice shall be met if such notice is mailed postage prepaid to the address of
the Debtor as hereinabove stated, not less than ten (10) days before the time of
sale or disposition. Expenses of retaking, holding, preparing for sale, selling
or otherwise disposing shall include the Secured Party’s reasonable attorney’s
fees and legal expenses.

 

XI. MISCELLANEOUS: The Debtor further agrees that:

 

A. The rights conferred upon the Secured Party by this Agreement will
automatically extend to and be vested in any assignee or transferee of the
Secured Party.

 

B. This Agreement will be governed by the laws of the State of New Hampshire.

 

XII. NOTICES: Any notices required to be given by the parties to this Agreement
shall be given in writing and mailed postage prepaid to the party entitled to
such notice at the addresses first hereinabove written, or such other place as
the parties designate in writing.

 

- 7 -



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers, duly authorized, the day and date
first hereinabove written.

 

    Micronetics, Inc.

/s/ Dennis Dow

--------------------------------------------------------------------------------

  By:  

/s/ David Robbins

--------------------------------------------------------------------------------

Witness       David Robbins         Its President     Banknorth, N.A.

/s/ [Illegible]

--------------------------------------------------------------------------------

  By:  

/s/ Michael F. Fox

--------------------------------------------------------------------------------

Witness       Michael F. Fox         Its Senior Vice President

 

- 8 -